Title: From Thomas Jefferson to S. Smith & Buchanan, 12 January 1803
From: Jefferson, Thomas
To: S. Smith & Buchanan


          
            Gentlemen
            Washington Jan. 12. 1803.
          
          Mr. Jarvis of Lisbon informs me of his having addressed to your house for me two half pipes of Oeyras wine, and Genl. Smith tells me they are arrived. I must ask the favor of you to forward them to Richmond to the care of Messrs. Gibson & Jefferson. mr Jarvis has said nothing of the price, nor to whom I am to pay it for him. should it be to yourselves, and you will be so good as to inform me of the sum, it shall be remitted without delay. Accept assurances of my respect and best wishes.
          
            Th: Jefferson
          
        